DETAILED ACTION3
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 4, 6, 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, Invention III, Species A-2, Species A-3, Species B-1 and Species B-2, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/22/2022.
Applicant’s election without traverse of Invention I and Species A-1 drawn to claims 1, 2, 3, 5 and 7-10  in the reply filed on 06/22/2022 is acknowledged. Claim 5 is dependent on claim 4 and claim 4 is withdrawn, however claim 4 appears to read on Species A-1 which is elected. Therefore, claim 4 will be examined and is considered elected.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, 9, and 10 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Pass (US 2017/0133535 A1).
	Regarding claim 1, Pass discloses a solar cell string (see Fig. 6) comprising:
	a first solar cell (600a analogous to 300a, [0047]) having a front side (bottom side) and a back side (top side), and one or more metallization conductive contact structures (134 and/or 228 [0032]) electrically connecting a first metal foil (602a can also optionally include 604a, analogous to 302a and 304a, see Fig. 3, [0047]) to the back side of the first solar cell (600a):
	a second solar cell (600b analogous to 300b, [0047]) having a front side (bottom side) and a back side (top side), and one or more metallization conductive contact structures (134 and/or 228 [0032]) electrically connecting a second metal foil (602b can also optionally include 604b, analogous to 302b and 304b, see Fig. 3, [0047]);
	and a conductive interconnect coupling (see 608 [0053]) coupling the first and second solar cells, the conductive interconnect comprising a strain-relief feature ([0053]).
With regards to the claim limitation “laser-assisted metallization” which refers to how the conductive contact structures are formed, is/are considered product-by-process claim limitation. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself. The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 
	Regarding claim 2, Pass discloses all of the claim limitations as set forth above.
	In addition, Pass discloses the strain-relief feature (shaped like a bowtie [0053]) comprises a plurality of folds out of plane of the first and second solar cells, the strain relief feature comprising an overhang portion (604a) of the first metal foil and an overhang portion (604b) of the second metal foil.
	Regarding claim 10, Pass discloses all of the claim limitations as set forth above.
	In addition, Pass discloses the strain relief feature (608 [0053]) comprises a conductive piece bonded  to an overhang portion (604a) of the first metal foil and an overhang portion (604b) of the second metal foil.
Regarding claims 4 and 5, Pass discloses all of the claim limitations as set forth above.
	In addition, Pass discloses the strain relief feature (608 [0053]) comprises a conductive piece bonded to an overhang portion (604a) of the first metal foil and an overhang portion (604b) of the second metal foil.
	Regarding claim 9, Pass discloses all of the claim limitations as set forth above.
	In addition, Pass discloses the strain-relief feature (shaped like a bowtie [0053]) comprises a plurality of folds out of plane of the first and second solar cells, the strain relief feature comprising an overhang portion (604a) of the first metal foil and bonded to a portion of the second metal foil (602b can also optionally include 604b, analogous to 302b and 304b, see Fig. 3, [0047]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 3, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pass (US 2017/0133535 A1) as applied to claim 1 above and in further view of Campbell (US 6,150,602).
Regarding claims 2, 3, and 9, Pass discloses all of the claim limitations as set forth above.
In addition, Pass discloses the strain relief feature (608 [0053]) comprises a conductive piece bonded to an overhang portion (604a) of the first metal foil and an overhang portion (604b) of the second metal foil.
However, Pass does not explicitly disclose that the strain relief feature comprises a plurality of folds out of plane with an M or W-shape, but does disclose other shapes can be considered ([0053]).
Campbell discloses a metallic interconnect between adjacent solar cells which are interconnected by a strain-relief interconnector which has the shape of an M or a W-shape (see 20, C5/L4-15).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the shape of the interconnect of modified Pass so that it had a W-shape or an M-shape as disclosed by Campbell because it is an effective shape for an interconnector stress-relief feature.
The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pass (US 2017/0133535 A1) as applied to claims 1, 2, 4, 5, 9, and 10 above and in further view of Hashimoto (US 2014/0373903 A1).
Regarding claim 8, Pass discloses all of the claim limitations as set forth above.
In addition, Pass discloses the strain relief feature (608 [0053]) comprises a conductive piece bonded to an overhang portion (604a) of the first metal foil and an overhang portion (604b) of the second metal foil.
However, Pass does not disclose that the strain relief feature comprises an insulator layer in addition to the conductive layer.
Hashimoto discloses (See Fig. 3) a metallic interconnect (32) with a polymer coating (31) between adjacent solar cells which are interconnected by a strain-relief interconnector (see 30, [0023]-[0025]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the interconnect of modified Pass by replacing it with the interconnect as disclosed by Hashimoto including the polymer and metal layers because it is an effective interconnector for stress-relief between two adjacent solar cells.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pass (US 2017/0133535 A1) as applied to claims 1, 2, 4, 5, 9, and 10 above and in further view of Fukumochi (US 2014/0190546 A1).
Regarding claim 7, modified Pass discloses all of the claim limitations as set forth above.
In addition, Pass discloses the strain relief feature (608 [0053]) comprises a conductive piece bonded to an overhang portion (604a) of the first metal foil and an overhang portion (604b) of the second metal foil.
However, Pass doesn’t disclose that the overhang portions on each of the respective solar cells have a portion which wraps over an insulator structure.
Fukumochi discloses at the edge of a solar cell adjacent to another solar cell there is an overhang portion (32) which wraps around a flexible insulating substrate (31) structure (see Fig. 10 [0046]) which add additional flexibility to the back connector ([0081]) and structural integrity (additional layer will necessarily add structural integrity during handling).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the overhang portion of the metallic foil of Pass by adding an insulating substrate and wrapping the overhang portion foil around the insulating substrate as disclosed by Fukumochi because it will increase flexibility and structural integrity.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180. The examiner can normally be reached Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/Primary Examiner, Art Unit 1726